Title: To George Washington from Adam Stephen, 3 December 1755
From: Stephen, Adam
To: Washington, George



Sir,
Winchester Decr 3d 1755

I recev’d Your Letter of the 28th Ult. and am very sorry at the cause of Your uneasiness from the Conduct of Yr Officers Sent to recruit; and chearfully approve your resolution to Convince them, that there is more, or at least ought to be, in an Officer than that of the Name, which Some of them Seem to acquiesce in, without assuming the Conduct or Activity which is absolutely necessary to Support the dignity of that Name.
The Waggons are ordered down for Belhaven.
Lt McNeil has been down for money, which he has receivd of the Commissary to pay for provisions, and is returned.
We have retaken 6 deserters, and are now prosecuting a person for entertaining One.
Forteen more are gone through Augusta; two of whom I hear are taken up; and many hands in pursuit of the rest. I pay two pistoles for any taken dead, or alive, and untill we know the Law, will make Examples of all, who harbour them, give them Victuals, or buy their Cloaths, Arms &c. Nineteen of Capt. Gists Recruits are Come to Town.
I have sent Lt McManus Letter to Williamsburg by Mr Dick to be forwarded from that City—The Indians are very active against the Non-resistants of pennsylvania, and put numbers to death without asking their Religion. I am with respect Sir, Your most Obt hube Sert

Adam Stephen

